984 So. 2d 1280 (2008)
Jerry LEE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-6248.
District Court of Appeal of Florida, First District.
June 27, 2008.
Jerry Lee, pro se, Appellant.
Bill McCollum, Attorney General, and Shelly A.R. Chichester, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant challenges the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Appellant claims that he was improperly sentenced as a habitual violent felony offender based on a prior conviction for possession of a firearm by a convicted felon. Possession of a firearm by a convicted felon is not a qualifying offense for habitual violent felony offender sentencing. See § 775.084, Fla. Stat. (1996). The trial court summarily denied appellant's motion without providing record *1281 attachments conclusively refuting his claim.
We therefore reverse the trial court's summary denial of the appellant's motion to correct an illegal sentence and remand for the trial court to attach portions of the record that conclusively refute the appellant's claim or to re-sentence the appellant as the record dictates.
REVERSED AND REMANDED.
WOLF, LEWIS, and ROBERTS, JJ., concur.